STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0516
VERSUS

ALLEN ODELL WOODS AUGUST 12, 2022
In Re: Allen Odell Woods, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. 10-16-0312.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED AS MOOT. The record of the Clerk of Court of
East Baton Rouge Parish reflects the district court denied
relator’s Application for Postconviction Relief and Memorandum
in Support of Application for DNA Testing on January 5, 2022.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT